Name: 2011/343/EU: Council Decision of 9Ã March 2011 on the conclusion of the Agreement between the European Community and the Hashemite Kingdom of Jordan on Scientific and Technological Cooperation
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  cooperation policy;  European construction
 Date Published: 2011-06-17

 17.6.2011 EN Official Journal of the European Union L 159/1 COUNCIL DECISION of 9 March 2011 on the conclusion of the Agreement between the European Community and the Hashemite Kingdom of Jordan on Scientific and Technological Cooperation (2011/343/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186, in conjunction with point (v) of Article 218(6)(a), thereof, Having regard to the proposal from the Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Commission negotiated, on behalf of the Community, an Agreement between the European Community and the Hashemite Kingdom of Jordan on Scientific and Technological Cooperation. (2) That Agreement was signed by the representatives of the Parties on 30 November 2009 in Brussels, and has been provisionally applied upon signature pursuant to Article 7(2) of the Agreement, pending its conclusion. (3) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (4) The Agreement should be concluded on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Community and the Hashemite Kingdom of Jordan on Scientific and Technological Cooperation is hereby approved on behalf of the Union (1). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 7(2) of the Agreement and make the following notification to the Hashemite Kingdom of Jordan: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community  in the text of the Agreement are, where appropriate, to be read as the European Union . Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 9 March 2011. For the Council The President CSÃ FALVAY Z. (1) See page 108 of this Official Journal.